 

Employment Agreement

 

This Employment Agreement dated as of June 19, 2017 (the “Agreement”), is made
by and between OmniMetrix LLC, a Georgia limited liability company, with an
address at 4295 Hamilton Mill Rd #100, Buford, GA 30518 (together with any
successor thereto, the “Company”) and Walter Czarnecki, an individual with an
address at 4295 Hamilton Mill Road, #100, Buford, GA 30518 (the “Executive”).

 

RECITALS

 

A. It is the desire of the Company to assure itself of the continued services of
the Executive by entering into this Agreement.     B. The Executive and the
Company mutually desire that Executive provide services to the Company on the
terms herein provided as of the Effective Date.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.Employment.

 

(a)   General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.       (b)   Employment Term. The term of employment under this
Agreement (the “Term”) shall commence on June 1, 2017 (the “Effective Date”) and
shall continue until May 31, 2020, unless sooner terminated by either party, as
hereinafter provided.       (c)   Position and Duties. The Executive shall serve
as the President and CEO of the Company, the principal executive officer of the
Company, with such customary responsibilities, duties and authority as may from
time to time be assigned. Notwithstanding anything to the contrary set forth
herein, the Executive shall report to, and be subject to general oversight and
control of, the Board of Managers (the “Board”) of the Company. The Executive
shall devote all of his working time and efforts to the business and affairs of
the Company (which may include service to its parent and its affiliates) and
shall not engage in any outside business activities without the prior written
consent of the Board. The Executive agrees to observe and comply with the rules
and policies of the Company as adopted by the Company from time to time.

 

 

 

 

2.Compensation and Related Matters.

 

(a)   Annual Base Salary. The Executive shall receive a base salary (the “Annual
Base Salary”) of $220,000 per annum (subject to applicable withholding and
taxes, in accordance with law), which shall be paid in accordance with the
customary payroll practices of the Company. For each Fiscal Year, the Board
shall determine performance goals for the Company and the Executive, which may
include, but shall not be not limited to, targets relating to cash sales, gross
profit, EBITDA, net income and amount of working capital support from Acorn
Energy, Inc. (the “Performance Goals”). Each Fiscal Year’s Performance Goals
shall be provided to the Executive in writing. The Executive shall be entitled
to increases in Annual Base Salary for each new Fiscal Year upon determination
by March 31st if the Company and the Executive have satisfied the Performance
Goals for the preceding Fiscal Year. If the Performance Goals have been
achieved, such Annual Base Salary increases shall be retroactive to January 1st.
      (b)   Annual Bonus. During the Term, the Executive shall be eligible for
an Annual Bonus (“Annual Bonus”) opportunity relating to each Fiscal Year
subject to the conditions and upon achievement of Performance Goals determined
by the Board and provided to the Executive in writing. The amount, if any, of
the Executive’s Annual Bonus shall be based on the Board’s determination that
the target annual Performance Goals have been satisfied, including the Company’s
objectives and the Executive’s individual objectives, as determined and weighted
each year by the Board. To the extent that the Annual Bonus objectives have been
satisfied for any completed Fiscal Year, unless Executive shall have resigned
prior to the March 31st following the completion of a Fiscal Year for which an
Annual Bonus has been earned, the Executive shall receive payment of such Annual
Bonus on or before April 30st of the calendar year following the Fiscal Year for
which the Annual Bonus has been earned.       (c)   Benefits. During the Term,
the Executive shall be entitled to participate in employee benefit plans,
programs and arrangements of the Company, as may be amended from time to time,
which are applicable to the senior officers of the Company, including medical
and dental insurance coverage.       (d)   Vacation. For each year of the Term,
the Executive shall be entitled to four (4) weeks of vacation. The Executive
shall also receive paid holidays consistent with the Company’s then current
practices, as it may be amended from time to time. Any vacation shall be taken
at the reasonable and mutual convenience of the Company and the Executive. In no
event shall any unused vacation time be carried over from year to year or paid
to the Executive upon his termination of employment.       (e)   Expenses.
During the Term, the Company shall reimburse the Executive for all travel,
lodging, entertainment and out-of-pocket expenses which are reasonably and
necessarily incurred by the Executive in the performance of his duties to the
Company hereunder, provided, that the Executive properly accounts therefor in
accordance with the Company’s expense reimbursement policies in effect from time
to time.

 

2

 

 

3.Termination.

 

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)Circumstances.

 

  (i) Death. The Executive’s employment hereunder shall terminate upon his
death.         (ii) Disability. If the Executive has incurred a Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive’s employment.         (iii) Termination for Cause. The Company may
terminate the Executive’s employment for Cause.         (iv) Termination without
Cause. The Company may terminate the Executive’s employment without Cause.      
  (v) Resignation by Executive. The Executive may resign his employment.

 

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, and in the case of a termination for Cause under Section
3(a)(iii), setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination for Cause, and specifying a Date
of Termination which, if submitted by the Executive under Section 3(a)(v), shall
be at least 30 days following the date of such notice (a “Notice of
Termination”); provided, however, provided that in the event of a resignation by
the Executive pursuant to Section 3(a)(v) the Company may, in its sole
discretion, choose not to utilize the Executive’s services during some or all of
the 30 day notice period, while continuing to provide compensation, bonus and
benefits identified herein to Executive during that notice period. A Notice of
Termination submitted by the Company where the Executive’s employment is being
terminated without Cause shall provide for a Date of Termination that is at
least thirty (30 days following the date of such Notice of Termination. A Notice
of Termination submitted by the Company where the Executive’s employment is
being terminated with Cause may provide that the date of such Notice of
Termination shall be the Date of Termination, or such later date as shall be set
forth in such Notice of Termination. In the event of a termination for Cause by
the Company under Section 3(a)(iii), the failure by the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause shall not waive any right of the Company hereunder or preclude
the Company from asserting such fact or circumstance in enforcing the Company’s
rights hereunder.

 

3

 

 

(c)   Company obligations upon termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, any expenses owed to the Executive under
Section 2(e), and any amount accrued and arising from the Executive’s
participation in, or benefits accrued under, any employee benefit plans,
programs or arrangements under Section 2(c), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements, and such other or additional benefits as may be, or
become, due to him under the applicable terms of applicable plans, programs,
agreements, corporate governance documents and other arrangements of the Company
and its subsidiaries (collectively, the “Company Arrangements”). Company shall
also pay Executive any Annual Bonus that has been earned, but remains unpaid on
the Date of Termination, pursuant to Section 2(b).

 

4.[Intentionally Omitted]

 

5.Severance Payments.

 

(a) Termination for Cause, upon death or upon Disability. If the Executive’s
employment shall terminate pursuant to Section 3(a)(iii) for Cause, or as a
result of Executive’s death pursuant to Section 3(a)(i) or Disability pursuant
to Section 3(a)(ii), or if the Executive resigns for reasons other than
Company’s unremedied material breach of this Agreement, the Executive shall not
be entitled to any severance payment or benefits (other than as expressly
provided for herein or under any benefit plan). Notwithstanding the foregoing,
if the Executive’s employment shall have been terminated for “Cause” identified
in Section 11(a)(i) and/or Section 11(a)(ii) and the Company did not provide
Executive written advance notice and a reasonable opportunity to cure the
“Cause” identified under either subjection, Executive shall be entitled to
receive severance from Company on the same terms and to the same extent as that
provided for in Section 5(b) herein.       (b) Termination without Cause. If the
Executive’s employment shall terminate without Cause pursuant to Section
3(a)(iv) the Company shall, subject to the Executive’s continuing fulfillment of
his obligations under this Agreement (including, without limitation, all
post-employment obligations) and the Executive signing and not revoking a
release of claims in the form provided to the Executive by the Company that is
used for departing senior executives (the “Release”), pay to the Executive, in
equal installments over the six (6) month period following the effective date of
the Release in accordance with the Company’s regular payroll practice, an amount
equal to the sum of the Annual Base Salary that the Executive would have been
entitled to receive if the Executive had continued his employment hereunder for
a period of six (6) months following the Date of Termination.       (c)
Survival. The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto, which shall have accrued prior to such
expiration or termination.

 

4

 

 

6.Competition.

 

(a)   The Executive shall not, at any time during the Term or during the six (6)
month period following the Date of Termination (the “Non-Compete Period”),
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership, consumer products
manufacturer or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes in any material respect with any Business (as
defined below) of the Company or its affiliates that exists in the United States
or beyond; provided, however, that the Executive shall be permitted to acquire a
passive stock interest in such a business provided the stock acquired is
publicly traded and is not more than five percent (5%) of the outstanding
interest in such business.       (b)   During the Non-Compete Period, the
Executive shall not, directly or indirectly, recruit or otherwise solicit or
induce any employee, customer or supplier of the Company (i) to terminate its
employment or arrangement with the Company, (ii) to otherwise change its
relationship with the Company or (iii) to establish any relationship with the
Executive or any of his affiliates for any business purpose competitive with the
Business of the Company.       (c)   The Executive acknowledges that the Company
conducts its business operations around the world and has invested considerable
time and effort to develop the international brand and goodwill associated with
its name. To that end, the Executive further acknowledges that the obligations
set forth in this Section 6 are by necessity international in scope and
necessary to protect the international operations and goodwill of the Company
and its affiliates. In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.       (d)   As
used in Section 6, Section 7 and Section 8, (i) the term “Company” shall include
the Company and its direct or indirect parents, if any, and subsidiaries, and
(ii) the term “Business” shall mean any business that competes with the business
of the Company in any markets in which the Company is engaged, which includes
but is not limited to any business that involves wireless, remote monitoring and
control systems for on-site power generation and pipelines and ongoing service
to support them. Power Generation (“PG”) and Corrosion Protection (“CP”)
monitoring. These products and services are provided by our OmniMetrixTM, LLC
(“OmniMetrix”) subsidiary. OmniMetrix’s PG activities provide wireless remote
monitoring and control systems and services for critical assets as well as
Internet of Things applications. Its CP activities provide for remote monitoring
of cathodic protection systems on gas pipelines for gas utilities and pipeline
companies.      

 

5

 

 

(e)   During his employment and following termination of his employment with the
Company, the Executive agrees (x) not to disparage in any material respect the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, stockholders or affiliates, either orally or in
writing; and (y) not to interfere in the Company’s business relationships with
distributors, suppliers, manufacturers, or any other entity engaged in business
with the Company.

 

7.Nondisclosure of Proprietary Information.

 

(a)   Except in connection with the faithful performance of the Executive’s
duties hereunder or pursuant to Section 7(c), the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without limitation, intellectual property in the form of patents,
trademarks, trade names, designs and copyrights and applications therefor,
ideas, inventions, works, discoveries, improvements, information, documents,
formulae, practices, processes, methods, developments, source code,
modifications, technology, techniques, data, programs, other know-how or
materials, owned, developed or possessed by the Company, whether in tangible or
intangible form, information with respect to the Company’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, prospects and compensation
paid to employees or other terms of employment), or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets. The parties hereby stipulate and agree that as
between them the foregoing matters are important, material and confidential
proprietary information and trade secrets and affect the successful conduct of
the businesses of the Company (and any successor or assignee of the Company).  
    (b)   Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, marketing strategies, products or
processes.

 

6

 

 

(c)   The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process.       (d)   Nothing in this Agreement shall prohibit the Executive
from (i) disclosing information and documents when required by law, subpoena or
court order (subject to the requirements of Section 7(c) above), (ii) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice, (iii) disclosing the post-employment restrictions
in this Agreement to any potential new employer, (iv) retaining, at any time,
his personal correspondence, his personal rolodex or outlook contacts and
documents related to his own personal benefits, entitlements and obligations, or
(v) disclosing or retaining information that is already generally available to
the public or otherwise was part of the public domain at the time of disclosure.

 

8.Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business of the Company
as defined in Section 6(d) above, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that the Executive may
discover, invent or originate during the Term, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company. The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and at the Company’s expense, in
obtaining, defending and enforcing the Company’s rights therein. The Executive
hereby appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions

 

9.Injunctive Relief.

 

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 6, 7 or 8 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6, 7 or 8, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief. The Executive also
agrees the Company shall not be bound by Section 18 of this Agreement with
respect to a breach of any covenant contained in Section 6, 7 or 8.

 

7

 

 

10.Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
affiliate and any successor to all or substantially all of the business or the
assets of the Company (by merger or otherwise), and may assign or encumber this
Agreement and its rights hereunder as security for indebtedness of the Company
and its affiliates. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the Executive’s
rights or obligations may be assigned or transferred by the Executive, other
than the Executive’s rights to payments hereunder, which may be transferred only
by will or operation of law. Notwithstanding the foregoing, the Executive shall
be entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following his death by giving written notice thereof to
the Company.

 

11.Certain Definitions.

 

(a)   Cause. The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon:

 

  (i) the Board’s determination that the Executive failed to substantially
perform his duties as an employee or officer of the Company (including, without
limitation, failing to coordinate with and inform representatives of the Company
and its affiliates regarding the business and affairs of the Company) or that
the Executive failed to comply in any material respect with any applicable
policy, rule, or directive of the Company or its affiliates;         (ii) the
Board’s determination that the Executive failed to carry out, or comply with, in
any material respect, any lawful and reasonable directive of the Board
consistent with the terms of this Agreement;         (iii) the Executive’s
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;      
  (iv) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement;         (v) the
Executive’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company; or        
(vi) the Executive’s breach of any of the representations and covenants
contained in Section 7 or Section 17 of this Agreement.

 

8

 

 

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; or (ii) if the
Executive’s employment is terminated pursuant to Section 3(a)(ii) – (v) either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 3(b), whichever is earlier.         (c) Disability.
“Disability” shall mean the Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of his position hereunder for
a total of three months during any six-month period as a result of incapacity
due to mental or physical illness as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative, such agreement as to acceptability not to be unreasonably
withheld or delayed. Any refusal by the Executive to submit to a medical
examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of the Executive’s Disability.

 

12.Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of Georgia.

 

13.Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, as follows:

 

(a) If to the Company:           OmniMetrix LLC     4295 Hamilton Mill Rd, #100
    Buford, GA 30518     Attention: Chairman of the Board           and a copy
to:           Eilenberg & Krause LLP     11 East 44th Street     New York, NY
10017     Attention: Sheldon Krause, Esq     Facsimile: (212) 986-2399

 

9

 

 

 

(b) If to the Executive:           Walter Czarnecki     OmniMetrix LLC     4295
Hamilton Mill Rd, #100     Buford, GA 30518           and a copy to:          
Graebe Hanna & Sullivan, PLLC_______________     4350 Lassiter at North Hills
Avenue, Suite 375______________     Raleigh, North Carolina_27609____________  
  Attention: M. Todd Sullivan, Esq.     Facsimile: (__919_) _863__-_9095___

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

14.Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by pdf and email shall be deemed effective
for all purposes.

 

15.Entire Agreement.

 

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

16.Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive’s employment.

 

10

 

 

17.No Conflict.

 

The Executive represents and warrants that he is not subject to any agreement or
other obligation or understanding that would prevent him from entering into this
Agreement and performing his duties hereunder, and that in the course of
performing his duties hereunder he shall not in any manner use protected
confidential or proprietary information from any previous employer or other
source.

 

18.Construction.

 

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; (e) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (f) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

19.Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

20.Withholding.

 

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

21.Employee Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

[Remainder of this page left intentionally blank]

 



11

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  COMPANY         OMNIMETRIX LLC         By:       ____________       EXECUTIVE
      By:       Walter Czarnecki

 

12

 

 

